                Case 6:18-cv-01959-MC            Document 40              Filed 09/06/19   Page 1 of 3




     ELLEN F. ROSENBLUM
     Attorney General
     MARC ABRAMS #890149
     Assistant Attorney-in-Charge
     Oregon Department of Justice
     1162 Court Street NE
     Salem, OR 97301
     Telephone: (503) 947-4700
     Fax: (503) 947-4791
     Email: marc.abrams@doj.state.or.us
            Additional attorneys listed on signature page

     Attorneys for Plaintiffs State of Oregon, Kate Brown, and Ellen Rosenblum

     TRACY P. REEVE #891123
     City Attorney
     DENIS M. VANNIER #044406
     Senior Deputy City Attorney
     Portland Office of the City Attorney
     1221 SW Fourth Avenue, Suite 430
     Portland, OR 97204
     Telephone: (503) 823-4047
     Fax: (503) 823-3089
     Email: Denis.Vannier@portlandoregon.gov

     Attorneys for Plaintiff City of Portland


                                 IN THE UNITED STATES DISTRICT COURT

                                     FOR THE DISTRICT OF OREGON

                                                EUGENE DIVISION


     THE STATE OF OREGON, KATE BROWN,                           Case No. 6:18-cv-01959-MC
     Governor; ELLEN ROSENBLUM, Attorney
     General; and THE CITY OF PORTLAND,                         DECLARATION OF MARC ABRAMS IN
                                                                SUPPORT OF PLAINTIFFS'
                       Plaintiffs,                              MEMORANDUM IN SUPPORT OF
                                                                COSTS
              v.

     DONALD J. TRUMP, President of the United
     State, in his official capacity; WILLIAM P.
     BARR, Attorney General of the United States,
     in his official capacity; and the UNITED
     STATES OF AMERICA,

                       Defendants.
Page 1 -   DECLARATION OF MARC ABRAMS IN SUPPORT OF PLAINTIFFS' MEMORANDUM
           IN SUPPORT OF COSTS
           MA/crr/9811018-v2
                                                    Oregon Department of Justice
                                                        1162 Court Street NE
                                                          Salem, OR 97301
                                                (503) 947-4700 / Fax: (503) 947 -4791
                Case 6:18-cv-01959-MC           Document 40             Filed 09/06/19   Page 2 of 3




              I, Marc Abrams, declare:

              1.       I am one of the attorneys for Plaintiffs. The following is a correct and true

     statement of the costs and disbursements incurred in this case by the Plaintiffs.

              2.       Plaintiffs are entitled to recovery of docket fees pursuant to 28 U.S.C. § 1923;

     plaintiffs incurred a $20.00 docket fee.

              3.       Plaintiffs are entitled to recovery of filing fees pursuant to 28 U.S.C. § 1919 and

     28 U.S.C. § 1921; plaintiffs incurred a $400.00 filing fee.

              4.       I certify that these fees are correct and were necessarily incurred in connection
     with this case.

              DATED September 6 , 2019.

                                                             Respectfully submitted,

                                                             ELLEN F. ROSENBLUM
                                                             Attorney General



                                                                 s/ Marc Abrams
                                                             MARC ABRAMS #890149
                                                             Assistant Attorney-in-Charge
                                                             TIMOTHY SMITH #914374
                                                             Senior Assistant Attorney General
                                                             PEENESH SHAH #112131
                                                             Assistant Attorney General
                                                             JUSTIN KIDD #094070
                                                             Assistant Attorney General
                                                             Trial Attorneys
                                                             Tel (503) 947-4700
                                                             Fax (503) 947-4791
                                                             Marc.Abrams@doj.state.or.us
                                                             Tim.Smith@doj.state.or.us
                                                             Peenesh.H.Shah@doj.state.or.us
                                                             Justin.Kidd@doj.state.or.us
                                                                 Of Attorneys for Plaintiffs State of Oregon,
                                                                 Kate Brown and Ellen Rosenblum


                                                             TRACY P. REEVE #891123
                                                             Portland City Attorney

                                                                  s/ Tracy P. Reeve
Page 2 -   DECLARATION OF MARC ABRAMS IN SUPPORT OF PLAINTIFFS' MEMORANDUM
           IN SUPPORT OF COSTS
           MA/crr/9811018-v2
                                                  Oregon Department of Justice
                                                      1162 Court Street NE
                                                        Salem, OR 97301
                                              (503) 947-4700 / Fax: (503) 947 -4791
                Case 6:18-cv-01959-MC    Document 40              Filed 09/06/19   Page 3 of 3




                                                       DENIS M. VANNIER #044406
                                                       Senior Deputy City Attorney
                                                       NAOMI SHEFFIELD #170601
                                                       Deputy City Attorney
                                                       Tel: (503) 823-4047
                                                       Fax: (503) 823-3089
                                                       Denis.Vannier@portlandoregon.gov
                                                       Naomi.Sheffield@portlandoregon.gov
                                                           Of Attorneys for Plaintiff City of Portland




Page 3 -   DECLARATION OF MARC ABRAMS IN SUPPORT OF PLAINTIFFS' MEMORANDUM
           IN SUPPORT OF COSTS
           MA/crr/9811018-v2
                                            Oregon Department of Justice
                                                1162 Court Street NE
                                                  Salem, OR 97301
                                        (503) 947-4700 / Fax: (503) 947 -4791
